Exhibit 10.42
 
FIRST AMENDMENT TO STOCK OPTION AGREEMENT 06-2005


           This First Amendment to the Stock Option Agreement (the “First
Amendment”) is made and entered into effective as of January 24, 2008
(“Effective Date”) by and between the XsunX, Inc., a Colorado Corporation
("Company"), and Dr. John J. Moore, an individual (“Optionee”).  The Company and
or the Optionee hereinafter may be referred to individually as a “party” and
collectively as the “parties.”
 
RECITALS
 
A.           The Company and Optionee are parties to that certain Stock Option
Agreement #06-2005 effective March 8, 2005, as amended (“Agreement”), under
which the Company provided Optionee with a grant of options to purchase common
stock of the Company in accordance with the terms and conditions set forth
therein.


B.           The Company and Optionee now wish to amend the Stock Option
Agreement as of the Effective Date in accordance with the terms set forth
herein.
           

NOW THEREFORE, in consideration of the foregoing Recitals, which are made a part
of this Amendment, the mutual covenants, agreements, and representations
contained in this Amendment, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties agree as
follows:
 
AGREEMENT
1. AMENDED TERMS.


1.1           Section 1. Right to Exercise of the Agreement is amended and
replaced by the following language:


“Subject to the Vesting Schedule 1.1. below and the other conditions set forth
in this Agreement, all or part of this Warrant may be exercised prior to its
expiration from the date hereof up to and including 5:00 p.m. (Los Angeles city
time) on January 1, 2012 (the "Expiration Date")at the time or times set forth
herein.”


2. MISCELLANEOUS.


2.1.           Counterparts.  This First Amendment may be executed in two or
more counterparts, each of which will be deemed to be an original copy of this
First Amendment and all of which, when taken together, will be deemed to
constitute one and the same agreement.  Facsimile signatures shall be effective
as original signatures.
 
2.2.           Binding Effect.  This First Amendment shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns.
 
2.3.           Entire Agreement and No Oral Amendment.  This First Amendment
constitutes the entire and exclusive agreement of the parties with respect to
its subject matter and supersedes any and all prior or contemporaneous oral or
written representations, understandings, or agreements relating
thereto.  Without limiting the foregoing, the parties expressly affirm that each
term and provision of the Agreement and remains unchanged except as specifically
modified by the First Amendment.  This First Amendment may be modified,
supplemented or changed only by an agreement in writing which makes specific
reference to this First Amendment and which is signed by the parties.


IN WITNESS WHEREOF, the parties by their signatures hereto have caused this
First Amendment to be effective as of the Effective Date.  The persons signing
below warrant their authority to sign the First Amendment on behalf of the
Company and Optionee, respectively.
 
                                                                           

XsunX, Inc.   Optionee                           By:
/s/ Tom M. Djokovich
  By:
/s/ Dr. John Moore
   
Tom M. Djokovich, President   
   
Dr. John Moore
 

 